NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2021 has been entered.
This Office Action is responsive to the amendment filed with the RCE filed on 30 August 2021. As directed by the amendment: Claim 1 has been amended, and no claims have been amended or cancelled.  Claims 7-10 were previously withdrawn due to a Restriction Requirement, but have been CANCELLED in the Examiner’s amendment below. 

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Il Nam Koh on 13 September 2021.

The application has been amended as follows: 
The CLAIMS have been amended as follows:
Claims 7-10 have been CANCELLED. 
In Claim 1, Line 5, replace “electrode unit, and detect location”   with  “electrode unit, and configured to detect location”
In Claim 1, Line 11-12, replace “injected current and to separately calculate”   with  “injected current, and wherein the control unit is further configured to separately calculate”
In Claim 2, Line 2, replace “configured to use” with “configured to include”
In Claim 3, Lines 4-6, replace “and on which a plurality of markers formed using a plurality of colors and patterns are provided to the corresponding plurality of electrodes, respectively”   with   “and wherein the exposed surface comprises a plurality of markers formed using a plurality of colors and patterns which correspond to the plurality of electrodes, respectively”
In Claim 4, Line 5, replace “descend with”  with “descend while” 
In Claim 4, Line 7, replace “rotatable with”  with  “rotatable while” 




Reasons for Allowance
Claims 1-6 are allowed. 
The following is an Examiner’s statement of reasons for allowance: 
The Applicant’s amendments to Claim 1 together with the arguments presented in the RCE filed 30 August 2021 have been fully considered by the Examiner, and are persuasive. The Examiner agrees with the Applicant’s arguments (Pages 6-10 of RCE) that none of the previously cited Masuo et al., Onda et al., Cory et al., McGuire et al., Song et al., Arad et al., nor Rogers et al. teach all of the claimed elements of Claim 1 as amended, particularly, “ a first measurement unit configured to obtain a three-dimensional (3D) image for a measurement target part of the subject by taking photos of the electrode unit, and configured to detect location information for the plurality of electrodes on the obtained 3D image” and “a control unit configured to restore at least one conductivity and permittivity image of the subject using the location information for the plurality of electrodes on the 3D image and the impedance value measured from voltage induced by the injected current, and wherein the control unit is further configured to separately calculate to separately calculate an amount of subcutaneous fat and an amount of visceral fat, wherein the amount of subcutaneous fat and the amount of visceral fat are distinguished from each other using the detected location information for the plurality of electrodes and the at least one restored conductivity and permittivity image corresponding to at least one measurement protocol of injecting current into the plurality of electrodes and measuring voltage induced by the injected current”, including the Examiner’s amendments made above. Furthermore, additional prior art relevant to the Applicant’s disclosure also fails to teach these features:
Murakawa et al. (US Publication No. 20110295144) discloses a body fat measurement apparatus comprising electrodes configured to determine the amount of subcutaneous and visceral fat using electrodes and stored images (Abstract, Claim 1, Paragraph 0079-0091), but fails to disclose the first measurement unit and control unit as claimed. 
Oku et al. (US Publication No. 2009/0182243) discloses a body fat measurement apparatus comprising electrodes configured to determine the amount of subcutaneous and visceral fat using electrodes (Abstract, Paragraph 0138, Claims 1, 20)  and a camera to determine navel position with respect to the apparatus (Paragraph 0007, 0026, 0099, 0141), but fails to disclose the first measurement unit and control unit as claimed.
Therefore Claim 1 is allowed. Claims 2-6 depend from and thus further limit Claim 1, and therefore are also allowed. The Examiner’s amendments made above to Claims 1-4 clarifies wording in the claims for potential consistency/definiteness issues. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792